Citation Nr: 0407979	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  00-24 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
postoperative residuals of hypermotility of the bilateral 
temporal mandibular joints.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to October 
1952, and from November 1955 to November 1959.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In an April 2003 decision, the Board 
denied entitlement to an evaluation in excess of 20 percent 
for service-connected postoperative residuals of 
hypermotility of the bilateral temporal mandibular joints.  
The Board also granted service connection for 
fibromyalgia/myofascial pain syndrome and denied entitlement 
to service connection for rheumatoid arthritis and 
osteoarthritis of the knees.  In an August 2003 Order, the 
Unites States Court of Appeals for Veterans Claims (Court) 
vacated that portion of the Board's April 2003 decision that 
denied entitlement to an evaluation in excess of 20 percent 
for service-connected postoperative residuals of 
hypermotility of the bilateral temporal mandibular joints and 
remanded the matter to the Board.  Thus, this matter has been 
returned to the Board for further consideration consistent 
with the Court's Order.

This appeal is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.  



REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)) was signed into law by the President.  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The VCAA also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  See VCAA, § 7(a), 114 Stat. At 2099-2100.  
In the instant action, the veteran's claim was filed prior to 
the date of enactment and was not yet final as of that date; 
therefore, the VCAA is applicable.

A review of the record reflects that the veteran has not been 
properly notified by the RO of the notice and duty to assist 
provisions in the VCAA.  Furthermore, the record reflects 
that the veteran was last afforded a VA examination of his 
service-connected postoperative residuals of hypermotility of 
the bilateral temporal mandibular joints in May 2001.  Thus, 
the Board is compelled to conclude that a remand in this case 
is necessary to afford the veteran a current VA examination 
and to ensure compliance with the notice and duty to assist 
provisions of the VCAA.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), and any 
other applicable legal precedent are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected postoperative residuals 
of hypermotility of the bilateral 
temporal mandibular joints since October 
2002.  After securing the necessary 
release, the RO should obtain these 
records and associate them with the 
claims folder.

3.  The veteran should be afforded a VA 
examination with an appropriate 
specialist to determine the current 
nature and severity of his postoperative 
residuals of hypermotility of the 
bilateral temporal mandibular joints.  
The veteran's claims folder should be 
made available to the examiner prior to 
the examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed and the 
findings reported in detail.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to identify all 
subjective and objective manifestations 
of the veteran's service-connected 
disability, including the inter-incisal 
range of motion and a notation of any 
additional functional loss due to pain, 
weakness, fatigue or incoordination.  The 
examiner should also comment upon the 
presence or absence of nonunion of the 
mandible, malunion of the mandible, 
chronic osteomyelitis, and loss of the 
mandible.  A complete rationale should be 
provided for each opinion expressed.  

4.  After any necessary notice and 
development has been completed, the RO 
should again review the record.  If any 
benefit sought on appeal for which a 
notice of disagreement has been filed 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




